Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County (Rienzi, J.), imposed on June 17, 2004, upon his conviction of burglary in the second degree, upon his plea of guilty, the sentence being a determinate term of 8 years’ imprisonment.
Ordered that the sentence is affirmed.
The record fails to establish that the defendant’s waiver of the right to appeal was knowing, voluntary, and intelligent (see People v Lopez, 6 NY3d 248 [2006]). Accordingly, he is not foreclosed from obtaining appellate review of his sentence. However, we conclude that the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Moreover, the defendant pleaded guilty with the understanding that he would receive the eight-year term of imprisonment actually imposed. *545He cannot now complain that the negotiated sentence is excessive (see People v Kazepis, 101 AD2d 816 [1984]). Prudenti, EJ., Adams, Krausman, Spolzino and Lunn, JJ., concur.